DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: line 19 recites “color that is different form the first color.” “Form” should be changed to “from.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2010/0219429 in view of Yun et al. US PGPub. 2017/0018602. 	Regarding claim 1, Cok teaches a display panel (fig. 3) [0029] comprising:  	a base substrate (10, fig. 43) [0037] including a plurality of pixel regions (50R, 50G, 50B, fig. 3; hereinafter called 50) [0046] and a peripheral region (region overlapping with black matrix 41, fig. 3; hereinafter called 41’) adjacent to the plurality of pixel regions (50);  	a pixel defining film (34, fig. 3) [0038] disposed on the base substrate (10) and having a plurality of openings (openings overlapping with the anode, fig. 3; hereinafter called 34’), each of the plurality of openings (34’) corresponding to a respective one of the plurality of pixel regions (50);  	a plurality of light emitting elements (12+14+16, fig. 3; hereinafter collectively called OLED) [0037] disposed on the base substrate (10) corresponding to the plurality of openings (34’) and configured to generate first color light having a first color (blue light, [0041]);  	an encapsulation member (protection 24, fig. 3) [0043] disposed on the plurality of light emitting elements (OLED);  	a light shield pattern (black matrix 41, fig. 3) [0044] disposed on the encapsulation member (24) and overlapping the peripheral region (41’) when viewed in a plan view; and  	a light control layer (42R, 42G, 42B, fig. 3; hereinafter collectively called 42) [0039] disposed on the encapsulation member (24) and (at least on the side surfaces of) the light shield pattern (41) and overlapping the plurality of pixel regions (50); and  	wherein the light shield pattern (41) comprises a second material (carbon black,  	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2010/0219429 in view of Yun et al. US PGPub. 2017/0018602 as applied to claim 1 above, and further in view of Li et al. US PGPub. 2021/0208502. 	Regarding claim 2, Cok in view of Yun does not teach the display panel of claim 1, wherein the pixel defining film (34) further comprises a black material. 	However, Li teaches a display panel (fig. 1) comprising a pixel defining film (110, fig. 1) [0066], wherein the pixel defining film (110) further comprises a black material (blue black, [0106]) (Li et al., fig. 1, [0106]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the pixel defining film of Cok and/or Yun with the material of the pixel defining film of Li because a pixel definition layer with black and blue colors is well known in the art and such substitution is art recognized equivalence for the same purpose to obtain predictable results such as the pixel definition film having low light transmittance to shield the active layer of the transistors below the pixel defining layers (Li et al., [0106]) (see MPEP 2144.06).
 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2010/0219429 in view of Yun et al. US PGPub. 2017/0018602 as applied to claim 1 above, and further in view of Kim et al. US PGPub. 2017/0115529. 	Regarding claim 10, Cok in view of Yun does not teach the display panel of claim 1, wherein the light control layer (42) comprises: a base resin; light emitting bodies  	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2010/0219429 in view of Yun et al. US PGPub. 2017/0018602 as applied to claim 1 above, and further in view of Lee et al. US PGPub. 2018/0101056.  	Regarding claim 11, Cok in view of Yun does not teach the display panel of claim 1, wherein the light shield pattern (41) is spaced apart from the light control layer (42) in a cross-sectional view.  	However, Lee teaches a display device (fig. 1) comprising a light shielding pattern (345, fig. 1) [0059] and a light control layer (330R, G, B, fig. 1) [0043], wherein the light shield pattern (345) is spaced apart (having passivation layers 341 and 343 [0045] in between, fig. 1) from the light control layer (345) in a cross-sectional view (Lee  	Claims 1 (alternate rejection), 3-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2010/0219429 in view of Yun et al. US PGPub. 2017/0018602 and Kamada et al. US PGPub. 2021/0327979. 	Regarding claim 1, Cok teaches a display panel (fig. 3) [0029] comprising:  	a base substrate (10, fig. 43) [0037] including a plurality of pixel regions (50R, 50G, 50B, fig. 3; hereinafter called 50) [0046] and a peripheral region (region overlapping with black matrix 41, fig. 3; hereinafter called 41’) adjacent to the plurality of pixel regions (50);  	a pixel defining film (34, fig. 3) [0038] disposed on the base substrate (10) and having a plurality of openings (openings overlapping with the anode, fig. 3; hereinafter called 34’), each of the plurality of openings (34’) corresponding to a respective one of (at least on the side surfaces of) the light shield pattern (41) and overlapping the plurality of pixel regions (50) (Cok et al., fig. 3). 	But Cok fails to teach wherein the pixel defining film (34) comprises a first material having the first color (blue color), and wherein the light shield pattern (41) comprises a second material that is different form the first color (blue). 	However, Yun teaches a display device (fig. 3) comprising a pixel defining film (350, fig. 3) [0073], wherein the pixel defining film (34) comprises a first material having the first color (blue color, [0073]) (Yun et al., fig. 3, [0073]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the pixel defining layer of Cok with the blue colored pixel defining film of Hun because the blue colored red and green color filter materials, [0095]) that is different form the first color (blue) (Kamada et al., fig. 2A, [0095]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the light shielding film of Cok with the material of the light shielding film of Kamada because a stacked layer of blur, red and green color filter materials is a well-known alternative to carbon black and such substitution is art recognized equivalence (used for black matrix) for the same purpose to obtain predictable results such as increased manufacturing efficiency since an additional material does not have to be used in addition to the red, green and blue color filter materials for light blocking (see MPEP 2144.06).
Regarding claim 3, Cok in view of Yun and Kamada teaches the display panel of claim 1, wherein the first color is a blue color (blue light of the light emitting layer, Cok et al. [0041] and blue color of the pixel defining layer, Yun et al., [0073]), and the second color is a red color or a green color (red or green color of the black matrix/light shielding film of Kamada, Kamada et al., [0095]). 
a first color filter part (40B, fig. 3) [0039] overlapping the first pixel region (50B) and the peripheral region (41’) when viewed in the plan view and having an opening defined therein corresponding to the second pixel region (50G) and the third pixel region (50R); (the side portion of 41 are covered by the filling layer 18) by the filling layer (18) (Cok et al., fig. 3, [0037]).  	Regarding claim 7, Cok in view of Yun and Kamada teaches the display panel of claim 5, further comprising a capping layer (18, fig. 3) [0037] disposed at least between the light control layer (42) and the plurality of light emitting elements (OLED/12+14+16, fig. 3) or between the light control layer and the color filter layer (Cok et al., fig. 3). 	Regarding claim 8, Cok in view of Yun and Kamada teaches the display panel of claim 5, wherein the light shield pattern (BM of Kamada comprises green color filter, [0095] amongst the red, green and blue stack making the BM) comprises a same material as the second color filter part (40G, green) (Kamada et al., [0095]).  	Regarding claim 9, Cok in view of Yun and Kamada teaches the display panel of claim 4, wherein  	the first color (blue) light has a first wavelength range of about 410 nm to about 480 nm (i.e. the wavelength of blue light),  	the second color (green) light has a second wavelength range of about 500 nm to about 570 nm (i.e. the wavelength of green light), and(at least on the side surfaces of) the plurality of light shield patterns (41) (Cok et al., fig. 3). 	But Cok fails to teach wherein each of the plurality of light shield patterns (black matrix 41) comprises a red color material, and wherein the pixel defining film (34) comprises a blue color material.  	However, Yun teaches a display device (fig. 3) comprising a pixel defining film red and green color filter materials, [0095]) (Kamada et al., fig. 2A, [0095]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the light shielding film of Cok with the material of the light shielding film of Kamada because a stacked layer of blur, red and green color filter materials is a well-known alternative to carbon black and such substitution is art recognized equivalence (used for black matrix) for the same purpose to obtain predictable results such as increased manufacturing efficiency since an additional material does not have to be used in addition to the red, green and blue color filter materials for light blocking (see MPEP 2144.06). 	Regarding claim 14, Cok in view of Yun and Kamada teaches the display panel  	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2010/0219429 in view of Kamada et al. US PGPub. 2021/0327979 	Regarding claim 18, Cok teaches a display panel (fig. 3) [0029] comprising:  	a base substrate including a plurality of pixel regions (10, fig. 43) [0037] including a plurality of pixel regions (50R, 50G, 50B, fig. 3; hereinafter called 50) [0046] and a peripheral region (region overlapping with black matrix 41, fig. 3; hereinafter called 41’) adjacent to the plurality of pixel regions (50);  	a plurality of light emitting elements (12+14+16, fig. 3; hereinafter collectively called OLED) [0037] disposed on the base substrate (10) and overlapping the plurality of pixel regions (50) when viewed in a plan view and configured to generate blue light [0041];  	an encapsulation member (protection 24, fig. 3) [0043] covering the plurality of light emitting elements (OLED);  	a light shield pattern (black matrix 41, fig. 3) [0044] disposed on the red and green color filter materials, [0095]) (Kamada et al., fig. 2A, [0095]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the light shielding film of Cok with the material of the light shielding film of Kamada because a stacked layer of blur, red and green color filter materials is a well-known alternative to carbon black and such substitution is art recognized equivalence (used for black matrix) for the same purpose to obtain predictable results such as increased manufacturing efficiency since an additional material does not have to be used in addition to the red, green and blue color filter materials for light blocking (see MPEP 2144.06). 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2010/0219429 in view of Kamada et al. US PGPub. 2021/0327979 as applied to claim 18 above, and further in view of Yun et al. US PGPub. 2017/0018602.  	Regarding claim 19, Cok in view of Kamada teaches the display panel of claim 18, further comprising a pixel defining film (34, fig. 3) [0038] disposed on the base substrate (10) and overlapping the peripheral region (41’) when viewed in the plan view, but fails to teach wherein the pixel defining film (34) comprises a blue color material.  	However, Yun teaches a display device (fig. 3) comprising a pixel defining film (350, fig. 3) [0073], wherein the pixel defining film (350) comprises a blue color material (blue color, [0073]) (Yun et al., fig. 3, [0073]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the pixel defining layer of Cok with the blue colored pixel defining film of Hun because the blue colored dye of the pixel defining film has a wavelength of less than or equal to 450nm and light transmittance less than or equal to 10%, therefore reduces reflection of external light and thereby providing the display device with higher image quality (Hun et al., [0073]). 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2010/0219429 in view of Kamada et al. US PGPub. 2021/0327979 and Yun et al. US PGPub. 2017/0018602 as applied to claim 19 above, and further in view of Li et al. US PGPub. 2021/0208502. 	Regarding claim 20,Cok in view of Kamada and Yun does not teach the display panel of claim 19, wherein the pixel defining film (41) further comprises a black material. 	However, Li teaches a display panel (fig. 1) comprising a pixel defining film (110, fig. 1) [0066], wherein the pixel defining film (110) further comprises a black material (blue black, [0106]) (Li et al., fig. 1, [0106]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the pixel defining film of Cok and/or Yun with the material of the pixel defining film of Li because a pixel definition layer with black and blue colors is well known in the art and such substitution is art recognized equivalence for the same purpose to obtain predictable results such as the pixel definition film having low light transmittance to shield the active layer of the transistors below the pixel defining layers (Li et al., [0106]) (see MPEP 2144.06).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892